Citation Nr: 1638238	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-15 102A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for left knee laxity.

2. Entitlement to restoration of the 10 percent rating for left knee laxity, effective September 2, 2015. 

3. Entitlement to an evaluation in excess of 10 percent for postoperative neuroma of the left leg.

4. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 15, 2011. 

5. Entitlement to an effective date earlier than December 15, 2011, for the assignment of a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), to include on an extraschedular basis for the period prior to October 3, 2008. 



REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Esquire


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1962 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Juan, Puerto Rico and Winston-Salem, North Carolina, Regional Offices (RO).  

In pertinent part, a December 2006 rating decision from the San Juan RO denied the Veteran's claims for a rating in excess of 10 percent for neuroma of the left leg, as well as service connection for a bilateral knee disability.  A February 2009 rating decision from the Winston-Salem RO granted service connection for left knee laxity, and assigned a 10 percent disability rating, effective May 24, 2006.  Subsequently, in an October 2009 rating decision, the Winston-Salem RO granted service connection for PTSD, and assigned a 10 percent disabling, effective April 15, 2009.  The Veteran perfected timely appeals of the December 2006, February 2009, and October 2009 rating decisions. 

The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in August 2010.  A transcript of that hearing is of record. 

A rating code sheet, dated in May 2011, indicates that the RO determined that the effective date of service connection for PTSD was October 3, 2008, and increased the evaluation for the Veteran's PTSD from 10 percent to 30 percent, effective October 3, 2008. 

In December 2011, the Board remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in August 2013.  In April 2014, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 70 percent, effective April 3, 2014.  That, however, was not the highest possible rating, so the appeal continued. See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted a TDIU, effective April 3, 2014.  The Veteran appealed the effective date of the grant of TDIU.  

In an April 2015 decision, the Board, inter alia, denied an initial rating in excess of 10 percent for left knee laxity; denied a rating in excess of 10 percent for postoperative neuroma of the left leg; granted an initial rating of 50 percent for PTSD for the period prior to December 15, 2011, and a 70 percent rating thereafter; and granted an effective date of December 15, 2011, for a grant of TDIU.  

The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a February 2016 Order, the Court granted a joint motion for partial remand, vacating, in pertinent part, the April 2015 Board decision to the extent that it denied: (1) an initial evaluation in excess of 10 percent for left knee laxity; (2) an evaluation in excess of 10 percent for postoperative neuroma of the left leg; (3) an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 15, 2011; and (4) an effective date earlier than December 15, 2011, for the grant of entitlement to a total disability evaluation based on individual unemployability (TDIU).  The joint motion specifically noted that, on remand, the Board should review an April 2014 VA leg and knee examination as it pertained to the claims for higher ratings for left leg and left knee disabilities; explain why it found that December 15, 2011, marked the date on which the Veteran's entitlement to a disability evaluation in excess of 50 percent arose; and to address Dr. Mullen's statement that "sometime within that frame of 1990 to 2002 [Appellant] became disabled for work from his PTSD."

In a December 2015 rating decision, the RO decreased the rating for left knee laxity from 10 percent to 0 percent disabling, as of September 2, 2015.  As the claim on appeal includes the question of the initial rating assigned for the Veteran's service-connected left knee laxity, the question of the propriety of the reduction of that evaluation from 10 percent to 0 percent from September 2, 2015, is thus properly before the Board.

The issues of entitlement to an initial evaluation in excess of 10 percent for left knee laxity, entitlement to an evaluation in excess of 10 percent for postoperative neuroma of the left leg, and entitlement to an earlier effective date for the assignment of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO did not issue a proposed reduction of the stabilized rating for left knee laxity from 10 percent to 0 percent; so that reduction is void ab initio.

2. Resolving all reasonable doubt in his favor, for the period prior to December 15, 2011, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in several areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent disability rating, but not total social impairment. 


CONCLUSIONS OF LAW

1. As the RO's reduction of the rating for service-connected left knee laxity from 10 percent to 0 percent, effective September 2, 2015, was not in accordance with law, the criteria for restoration of the 10 percent rating are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015).
2. From October 3, 2008, to December 15, 2011, the criteria for a disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103 (a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for PTSD, following the initial grant of service connection. Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board previously discussed VA's compliance with its duty to notify in its April 2015 decision.  The Veteran did not allege any deficiencies in the duty to notify on appeal to the Court, none are identified in the JMR, and, so, the Board adopts its April 2015 analysis with respect to the duty to notify.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims files, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

The Veteran has been afforded a VA examination on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for the conclusions reached.

The Veteran has not identified any pertinent evidence that remains outstanding.  The Board also notes that the Veteran did not argue on appeal to the CAVC that there was any deficiency in the assistance provided by VA in developing the claim and the CAVC did not identify any such deficiency.

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will address the merits of these claims. 

I. Entitlement to restoration of a 10 percent evaluation for service-connected left knee laxity, effective September 2, 2015

The Veteran contends that the 10 percent evaluation assigned for his left knee laxity should not have been reduced to 0 percent, effective September 2, 2015; he thus seeks restoration of the 10 percent rating. See June 2016 Statement from Representative; see also December 2015 Rating Decision. 

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992). 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).  He also is entitled to a hearing on the matter.  Strict compliance with the due process provisions found in 38 C.F.R. § 3.105(e) is not required in instances where the reduction does not affect the Veteran's overall combined rating.

In this case, the reduction of the Veteran's left knee laxity from 10 percent to 0 percent did in fact lower his overall combined rating from 90 to 80 percent effective September 2, 2015.  Thus, strict compliance with § 3.105(e) was required.  

However, review of the file reveals the RO did not issue a proposal to the Veteran regarding the intended reduction in the rating for his service-connected disability.  Therefore, as the RO failed to meet the required procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to noncompensable for left knee laxity, effective September 2, 2015, the reduction was improper and is void ab initio.  The Veteran's 10 percent rating for his left knee laxity is thus restored.

II. Increased ratings, generally 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Entitlement to an initial evaluation in excess of 50 percent for PTSD, prior to December 15, 2011- Factual Background

The Veteran seeks an evaluation in excess of 50 percent for PTSD for the period prior to December 15, 2011.  

By way of history, in an October 2008 statement, the Veteran reported that he was seeking to establish a claim for service connection for chronic anxiety and PTSD.  He stated that he developed these conditions as a result of an incident that occurred in service.  He reported that on June 16, 1966, he participated in the rescue of four men from the deck of a burning tanker in New York harbor.  In addition, a fifth person, who was badly burned was picked up by a Coast Guard patrol boat.  He related that, after the boat picked this person up, the helicopter he was in, removed this victim from the boat.  Sikorsky craft presented him with a Sikorsky craft Rescue Award and silver medal.  This incident resulted in the death of thirty-three persons their bodies were floating in the flaming sea.  The Veteran indicated that he currently suffered from nocturnal panic attacks anxiety and depression. 

VA treatment records dated in 2008 reflect that the Veteran was prescribed medication for his PTSD/anxiety/depression. 

In a March 2009 statement, the Veteran's wife attested to the Veteran's ongoing nightmares and "nocturnal anxiety attacks," during which time he wakes up screaming or smells smoke.  

In a March 2009 statement, the Veteran's son stated that he "witnessed [his] father have attacks during his sleep and...often makes a loud noise as he is gasping for his breath." 

In a March 2009 statement, the Veteran's father-in-law stated that he witnessed the Veteran have seizure-like episodes while sleeping, and that he had been awakened by his screams in the middle of the night.  

The Veteran was afforded a VA psychiatric examination in April 2009; at that time, he stated that he began having difficulties in 1963.  Since that time, he had been anxious and easily upset.  The Veteran reported having episodes where he would awaken at night and be screaming; he noted that these episodes usually lasted until he was able to sort of gather himself together and realize that he was asleep.  He also reported episodes where he had a sense of smelling smoke even though there was no smoke present.  He stated that he had difficulty falling asleep every night due to disturbing dreams.  The Veteran reported that he used to have vivid nightmares but not anymore.  He reported having intrusive thoughts about the incident that occurred in his life.  The Veteran stated that he was always anxious and somewhat on edge.  He was not hypervigilant.  He reported being impatient in crowds and being short-tempered.  He avoided talking about his experiences.  He was not currently seeing a psychiatrist, and he has had no inpatient psychiatric treatment as a civilian.  The Veteran worked up until 1997 but he had to give up working because of his knees and ankles.  He stated that he did some chores around the house.  His physical health was fair.  He had a few friends and limited recreational and leisure pursuits. 

On examination, the Veteran was described as alert and cooperative; he was casually and appropriately dressed.  He was noted to be soft-spoken; he answered questions and volunteered information.  There were no loosened associations or flight of idea.  There were no bizarre motor movements or tics.  His mood was subdued and tearful at times.  His affect was appropriate.  He stated that he had some bad dreams, but no nightmares that he could recollect and some intrusive thoughts.  He had no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented time three. His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared to be adequate as is his intellectual capacity.  The examiner noted that the Veteran did witness a traumatic event that included actual or threatened death or serious injury to himself and others, and he re-experienced this through dreams and intrusive thoughts.  He avoided things that reminded him of the event.  He was not a very social person.  He felt somewhat distant from others.  He has a sleep disturbance.  He was short-tempered and always anxious.  These problems interfered with social activities and caused distress.  The examiner concluded that the Veteran met the DSM-IV criteria for PTSD.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 54.  The examiner stated that the Veteran had moderate and persistent symptoms of PTSD with no remissions.  He was not working because of physical condition.  He was anxious, somewhat short-tempered and stayed to himself.  He had few friends, but went to church.  He had limited interests and took some medication for relief.  The Veteran's psychiatric symptoms resulted in "some" impairment of employment and social functioning.  The examiner concluded that the Veteran's current condition of PTSD was not a continuation of the anxiety state which he was diagnosed as having three years previously.

In an addendum to the April 2009 VA examination, dated in September 2009, the examiner stated that, as mentioned in April 2009, the anxiety that he had in 1963 was separate from the PTSD that was diagnosed in the C and P examination.  The examiner opined that the anxiety that the Veteran had previously probably set him up to develop the PTSD; however it was a different diagnosis and it is based on a different circumstance.  He stated that it would be difficult to detect chronic anxiety from 1963 because of the nature of the PTSD symptoms. The examiner stated that it was as least as likely that the anxiety that he had previously was not the same as his current diagnosis of PTSD.  According to numerous references in the chart, the PTSD was due to the traumatic incident that occurred while he was in the Coast Guard. 

An October 2009 VA treatment note reflected that the Veteran declined any treatment for his PTSD.  

At his personal hearing in August 2010, the Veteran reported that he currently suffered from nocturnal panic attacks and anxiety.  The Veteran indicated that he was last examined in April 2009.  He has received medical treatment and medication for anxiety and depression; his treatment has also included going to physical therapy and counseling.

Of record is the report of an examination report from Dr. Patrick B. Mullen, dated December 15, 2011.  He noted that the Veteran functioned well in the military until June 1966 when he was involved in a harbor fire in the New York Harbor when two oil tankers collided that the whole harbor was filled with fire.  The Veteran was part of a helicopter rescue team that hovered above the flames, attempting to rescue sailors from the flaming ships.  The Veteran reportedly saw men seriously burned.  It was noted that, ever since the horrible accident, the Veteran has not been able to get those images out of his mind; he has experienced nightmares and nocturnal panic, waking up with shortness of breath, rapid heart rate and a sense of arousal.  He has also had ruminative thought, jumpiness, depression, decreased energy and intrusive thoughts.  The Veteran also reported outbursts of anger.  He was somewhat socially withdrawn and not really close to anyone except his wife.  He endorsed having spells with a lot of suicidal thoughts.  He stated that his temper was bad and that he did not get along with people easily.  He reported that he never sought psychiatric care for his symptoms because he did not want anyone to know how badly he felt.  He stated that his primary care doctor at the VA tried on several occasions to talk him into psychiatric care but was not successful. 

The evaluation report also noted that his symptoms have existed from the moment he got out of the fire, but have changed over time and have come down to this chronic state of depression with withdrawal and ruminative thought.  The initial symptoms were almost hallucinatory but have gradually settled into a withdrawn and depressed state.  

It was noted that the Veteran last worked in 1997; he stated that his work slowed down to the point where he could not concentrate well, he could not finish jobs easily, and he stayed in pain from his heart and legs.  He was also tormented by the symptoms of PTSD. 

The Veteran's wife of 46 years was also interviewed as part of the psychological evaluation.  She stated, "I have watched him gradually get more and more depressed, and more and more angry, more and more withdrawn, and more and more unable to get along with people.  Up until 1990 he was able to preach successfully to a congregation or Baptists and he could give a great sermon but since 1990 he has been unable to do that.  He was able to work until 1997 but then the pain in his knees and his legs was too much for him, plus he stayed very easily upset.  For the last eight or ten years I have just watched him get more and more depressed less and less able to sleep less and less able to rest, and more and more withdrawn.  When he tries to sleep, sometimes he wakes up shouting.  When he tells told me about the fire that he lived through he has been so upset because he could not save more people.  He has talked about the flesh falling off their bodies and other images too horrible for me to even talk about."  

Dr. Mullen noted that the 2009 VA psychological examination was "not fully accurate or thorough regarding [the Veteran's symptoms] - his symptoms are much worse than those described in this report done in April of 2009."  Dr. Mullen also stated that it was medically probable that his PTSD reached a point of severity to interfere with his working somewhere around 1997.  He based this on the fact that the Veteran was very close with his feelings; he did not like to share his feelings and that included with anybody else or with himself.  Dr. Mullen noted that pain, whether from a mental source or a physical source, is pain and that the Veteran stayed in pain with his poor sleep, suicidal thoughts and visions of fire and damnation.  Dr. Mullen stated that it was very hard to struggle with this each day and that the added stress of a job would have been impossible to tolerate.  Dr. Mullen thus concluded that "sometime within that frame of 1990 to 2002 he became disabled for work from his PTSD."  

On mental status examination, the examiner noted that psychomotor speed was slow.  The Veteran had some mild agitation.  His affect was depressed.  He was tearful at times during the interview.  He seemed anxious when reporting the events of the harbor fire.  His hygiene and dress were normal, but the Veteran sweats excessively.  He reported that he only took baths when he had to see somebody; otherwise, he might go two or three days without bathing.  The Veteran was oriented.  His memory was intact.  He seemed very compulsive in his thinking.  Although he denied hallucinations, he stated that he did see spiders, mice, and flickering forms that run along the floor "all the time."  He seemed obsessive and ruminative and depressed throughout the interview.  The pertinent diagnosis was PTSD, chronic, severe, with anxiety and depression, and arthritis of the knees, secondary to coast guard injury.  The Veteran was assigned a GAF score of 45, and the examiner stated that the symptoms were severe enough to prevent the Veteran from working.

Analysis

The Veteran's PTSD has been assigned an initial 50 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015), from October 3, 2008, to December 15, 2011; a 70 percent rating is in effect thereafter. See April 2015 Board Decision (granting a 50 percent rating for the period prior to December 15, 2011, and a 70 percent disabling rating thereafter).  Again, per the Court's Order and joint motion for partial remand, the only issue before the Board with respect to PTSD is whether an initial evaluation in excess of 50 percent is warranted for the period prior to December 15, 2011.  The Court specifically noted that in its April 2015 denial of an evaluation in excess of 50 percent for the period prior to December 2011, the Board "did not explain why it found the date of [Dr. Mullen's] opinion to be dispositive of the date on which Appellant's entitlement to a higher (70 percent) evaluation was warranted."

In this regard, the Veteran's attorney has consistently argued that Dr. Mullen's December 15, 2011, Psychiatric Evaluation report is not dispositive of the date on which the Veteran's entitlement to a higher initial (70 percent) evaluation arose, but rather is reflective of when the severity of his PTSD symptoms, that existed prior to December 15, 2011, were finally documented thoroughly.  In other words, the Veteran's attorney asserts that Dr. Mullen's psychiatric evaluation report is much more thorough than the April 2009 C&P examination and is, therefore, a better gauge of the severity of the PTSD symptoms that the Veteran was experiencing when VA received his claim in October 2008.  

The Veteran's PTSD has been rated under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015).  Under that code, a 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126 (2015).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Resolving all doubt in the Veteran's favor, the Board finds entitlement to an increased (70 percent) rating, but no higher, is warranted for the period prior to December 15, 2011. 38 C.F.R. §§ 4.3, 4.7.  As such, an initial 70 percent rating for PTSD is effectively in place from October 3, 2008, to the present.  

Here, it is important to note that the medical evidence for the time period in question is sparse.  The Board is essentially left with the findings of the 2009 VA mental examination report, and the findings of Dr. Mullen's December 2011 psychological evaluation/independent medical examination report.  The Veteran's attorney has implored the Board to consider the December 2011 psychological findings as reflective of the Veteran's ongoing and severe PTSD symptomatology since at least October 2008 (i.e., the date of the Veteran's claim for service-connection for PTSD).  

When resolving reasonable doubt in the Veteran's favor, the Board finds Dr. Mullen's psychiatric examination and accompanying independent medical examination to be highly probative as to the Veteran's psychological status and symptomatology for the period including, and prior to December 15, 2011.  Moreover, for the reasons discussed immediately below, the Board also finds Dr. Mullen's assessment to be more probative as to the matter on appeal than the 2009 VA examiner's assessment. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others). 

In this regard, Dr. Mullen specializes in psychology; his examination report not only includes a comprehensive review of the Veteran's service treatment records, post-service treatment records, and psychological history, but also an interview with the Veteran and the Veteran's wife in which they both provided historical accounts of his PTSD behaviors/symptoms.  In light of these factors, Dr. Mullen was able to assess the Veteran's PTSD symptomatology with a longitudinal and historical view in mind.  His report suggested that many of the Veteran's PTSD symptoms, such as depression, spells of suicidal thoughts, difficulty sleeping due to recurring nightmares, anxiety/anger outbursts, social isolation, and occupational impairment, had been present not only since the date of the examination, but for many years prior (e.g., "sometime within that frame of 1990 to 2002, he became disabled for work from his PTSD") and since the initial stressor event in-service.  The Veteran's wife indicated the same in the interview portion of the examination report.  

In other words, the date of the December 15, 2011, private examination report is not merely indicative of the date upon which the Veteran's PTSD became "severe" (as described by Dr. Mullen); rather, it is highly suggestive of the severity of his PTSD symptomatology prior to that time as well.  In this regard, it is significant that Dr. Mullen essentially found the Veteran's PTSD symptoms to be grossly underestimated by the April 2009 VA examination report.  

Again, the Board initially granted a 70 percent rating for PTSD for the period beginning December 15, 2011, based almost exclusively on Dr. Mullen's assessment.  For the reasons discussed extensively above, the Board sees fit to assign a 70 percent rating for the period prior to December 15, 2011, based on the same findings.  

To re-summarize, Dr. Mullen's report reflects that the Veteran's service-connected PTSD was manifested by chronic depression, occasional suicidal thoughts, difficulty sleeping due to recurring nightmares, intrusive thoughts, and the equivalent of chronic panic attacks (or, nocturnal panic attacks) related to the in-service incident.  Other symptoms included chronic anxiety, hypervigilance, anger outbursts, and social isolation.  The evidence also shows that the Veteran's PTSD symptoms were of such severity and persistence that they caused deficiencies in most areas, including his mood, family relations, and work.  Dr. Mullen noted that the Veteran seemed anxious when reporting the events of the harbor fire; he sweated excessively.  The Veteran reported that he only took baths when he had to see somebody; otherwise, he would go two or three days without bathing.  He seemed very compulsive in his thinking.  He denied any hallucinations, but reported seeing things (mice, etc.) on the floor all the time.  He seemed obsessive and ruminative and depressed throughout the interview.  The pertinent diagnosis was PTSD, chronic, severe, with anxiety and depression, and arthritis of the knees, secondary to coast guard injury.  The Veteran was assigned a GAF score of 45, and the examiner stated that the symptoms were severe enough to prevent the Veteran from working, and had been since the timeframe of 1990-2002.  

In light of the foregoing, the Board finds that, during the period in question, the frequency, severity, and duration of the Veteran's symptoms results in deficiencies in most of the areas, such as work, social relations, judgment, thinking, and mood.  Moreover, Dr. Mullen noted his GAF score was reported to be 45; a score of this severity reflects serious symptoms and/or impairment.  Consequently, the schedular criteria for a 70 percent evaluation have been approximated for the period prior to December 15, 2011. 

The evidence does not, however, show that the Veteran has symptoms that meet or approximate the criteria for a total schedular rating for the period prior to December 15, 2011.  

Although the Veteran was noted as having persistent intrusive recollections, occasional suicidal thoughts, and occasional lapses in hygiene, the mental status report on psychological evaluation did not find delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations.  There was no documented instance of grossly inappropriate behavior; no indication that he was a persistent danger to himself or others; no report of any episodes of inability to perform activities of daily living; no clinical evidence of actual disorientation to time and place; and no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  

With respect to social impairment, the private examination report noted that the Veteran had been married to his wife for over 46 years, and, while socially isolative, he tried to remain active in his church.  

Regarding total occupational impairment, as will be discussed more fully below, the Veteran is being granted a TDIU rating, effective from October 3, 2008.  However, the laws and regulations pertaining to entitlement to a TDIU and a 100 percent disability rating for PTSD are different.  For a 100 percent disability rating, in addition to total occupational impairment, there must be shown total social impairment.  For reasons discussed above, total social impairment is not persuasively shown in this case. 

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability. Thus, the Board finds that based on the overall record evidence, including the lay statements of the Veteran, his symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a schedular rating higher than 70 percent for the period prior to December 15, 2011.  

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis, either during the period prior to December 15, 2011.  Although the Veteran is currently unemployed, the assignment of the ratings described above appropriately addresses occupational impairment due to the Veteran's PTSD for the periods in question.  Further, there is no competent evidence that the Veteran's service-connected PTSD has resulted in frequent hospitalizations.  As noted above, his symptoms are those specifically contemplated by the schedular criteria.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321 (b) (1) (2013). See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As noted above, the Veteran is already in receipt of a TDIU rating based on multiple disabilities, beginning December 15, 2011.  The issue of entitlement to an earlier effective date for the assignment of the TDIU rating is addressed in the remand portion of this decision. 

Special Monthly Compensation (SMC)

SMC is a potential element of increased rating claims without the need for a separate claim. Buie v. Shinseki, 24 Vet App 242 (2010).  SMC at the housebound rate is awarded where there is a single service connected disability rated total and additional disability that combines for a rating of 60 percent or more. 38 U.S.C.A. § 1114 (s)(West 2014).  A TDIU may satisfy the requirement for a single disability rated total, if awarded on the basis of a single disability. Bradley v. Peake, 22 Vet. App. 280 (2008). 

In this case, although the award of a TDIU may satisfy the "rated as total" element of section 1114(s), the Veteran's TDIU was based upon multiple service-connected disabilities (i.e., PTSD, left leg neuroma, and left knee laxity).  Therefore, the Veteran does not meet the criteria for SMC payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent. Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC payable at the housebound rate based on being housebound have not been met. 


ORDER

Restoration of a 10 percent rating for the service-connected left knee laxity is granted as of the date of the reduction (i.e., September 2, 2015), subject to the statutes and regulations governing the payment of retroactive VA compensation.

A 70 percent evaluation for PTSD for the period beginning October 3, 2008, to December 15, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With respect to the issues pertaining to higher ratings for left knee laxity and postoperative neuroma of the left leg, prior to the JMR but while the case was at the Court, the Veteran was afforded three more VA knee and leg examinations. See September 2015, November 2015, and December 2015 VA examination reports.  Relevant VA treatment records for the period from 2013 to 2015 were also added to the Veteran's Virtual VA claims file in September 2015.  Neither the Veteran nor his attorney have waived AOJ review of this additional evidence.  The Board is prohibited from considering the additional evidence from the clinical records and the September 2015, November 2015, and December 2015 VA examination reports in the first instance without a waiver; thus, the increased rating claims must be remanded to the AOJ for readjudication in a SSOC. See 38 C.F.R. § 20.1304 (2015).

The Board further notes that the newly added VA treatment records, dated from 2013 to 2015, reference private treatment for the left knee/leg conditions at the Greensboro Orthopedic clinic (Dr. Olin) in October 2013.  These records are not currently contained in the electronic claims file.  To the extent possible, records of any such private treatment should be obtained upon remand. 

Finally, regarding the claim for an earlier effective date for TDIU, the Veteran's attorney has specifically advanced the argument that he is entitled to a TDIU on a schedular basis as of October 3, 2008, and on an extraschedular basis as of May 24, 2006. See June 2016 Brief. 

The procedural history is addressed in greater detail in the Introduction section above.  Briefly, on May 24, 2006, VA received the Veteran's claim for an increased rating for his left leg disability (neuroma) and service connection for a bilateral (left) knee disability.  In December 2006, the RO denied a higher rating for the already service-connected left leg neuroma disability; the RO also denied a service connection claim for a bilateral knee disability.  The Veteran timely appealed those determinations.  

On October 3, 2008, VA received the Veteran's claim for service connection for PTSD.  

A February 2009 rating decision granted service connection for left knee laxity, and assigned a 10 percent disability rating, effective May 24, 2006.  The Veteran appealed the initial rating assigned.  

The claim for service connection for PTSD was granted in an October 2009 rating decision; a 10 percent rating was assigned, effective April 15, 2009.  The Veteran timely appealed the rating assigned.  

In May 2011, the RO determined that the proper effective date for the grant of service connection for PTSD was October 3, 2008, and increased the evaluation for the Veteran's PTSD from 10 percent to 30 percent disabling, effective October 3, 2008.  

In April 2014, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 70 percent, effective April 3, 2014.  The RO also granted a TDIU rating, effective April 3, 2014.  This decision was based on an April 3, 2014 VA examination report which found the Veteran to have occupational and social impairment with reduced reliability and productivity due to his PTSD and physical limitations due to his left knee and leg conditions.  In April 2015, the Board granted an increased rating of 70 percent for PTSD, effective December 15, 2011.  The Board also granted an earlier effective date of December 15, 2011, for the grant of a TDIU rating.  As noted, herein, the Board has awarded a 70 percent rating for PTSD, effective from October 3, 2008, to December 15, 2011. 

Given the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, (2009), and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Based on the above, the Veteran's claim for a TDIU could be construed as being constructively received by VA on October 3, 2008, the date on which VA received the Veteran's claim for service connection for PTSD, and the date from which the initial rating for PTSD begins.  The Board notes that the rating period for the left leg/knee disability on appeal could possibly result in a more favorable (earlier) effective date for a TDIU because VA received the claim for increased rating for the left leg disability on May 24, 2006; additionally, VA received the Veteran's service connection claim for the left knee disability (i.e., laxity) on May 24, 2006, and this is the date from which the initial rating for left knee laxity begins.  However, the Veteran did not meet the schedular criteria for a TDIU until October 3, 2008 (see 38 C.F.R. § 4.16(a)). 

The Veteran has repeatedly reported that he became unemployable due to his PTSD, left leg, and left knee disabilities as early as 1997. See, e.g., VA Form 21-8940.  A July 2003 notice from the Social Security Administration (SSA) reflects that he met the medical requirements for disability benefits as of January 2002.  On his SSA application, the Veteran stated that he became disabled because of, inter alia, PTSD, anxiety, degenerative joint disease of both knees, and concentration problems.  In December 2011, Dr. Mullen's psychiatric report noted that the Veteran last worked in 1997 and that his work had slowed down to the point where he could not concentrate or finish jobs easily, and he stayed in pain from his legs. Dr. Mullen then opined, "I believe that it is medically probable that his posttraumatic stress disorder (PTSD) had reached a point of severity to interfere with his workings somewhere around 1997."  He provided reasoning for this conclusion which is outlined extensively above.  Dr. Mullen then stated that sometime within the frame of 1990 to 2002, the Veteran became disabled for work from his PTSD.  

The Board notes that the current increased rating claims for the Veteran's left leg and left knee disabilities are inextricably intertwined with the question of entitlement to TDIU, and the increased rating issues must be addressed prior to determining whether the Veteran is entitled to TDIU.  However, the Board also notes that the Veteran also appears to be seeking an earlier effective date for a TDIU rating on an extraschedular basis prior to October 3, 2008, and this matter must also be addressed after the intertwined issues are adjudicated.

With regard to an extraschedular rating, even if the ratings for the service-connected disabilities do not meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), a TDIU rating may nonetheless be assigned if it is shown that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such a case, the RO should submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16 (b) (2015).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the relevant VA treatment records from VA medical facility in Durham, North Carolina, from September 2015 to the present.

2. Contact the Veteran and request that he identify any additional private medical treatment he has received for left knee laxity and left leg neuroma disabilities, to include 2013 treatment from Dr. Olin at the Greensboro clinic.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

3. Thereafter, review all the evidence of record, to include the September 2015, November 2015, and December 2015 VA knee/leg examination reports and any updated private and/or VA treatment reports located in the Veteran's electronic claims folder(s).  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, if the Veteran's combined disability rating does not meet the requirements of 38 C.F.R. § 4.16 (a) for any portion of the appeal period from May 24, 2006, to October 3, 2008, the claim for TDIU must be referred to VA's Director of Compensation and Pension for adjudication on an extra-schedular basis in accordance with 38 C.F.R. § 4.16 (b).

5. Then re-adjudicate the Veteran's increased rating claims for left knee laxity and left leg neuroma, as well as the claim for an effective date earlier than December 15, 2011, for the assignment of a TDIU rating, to include on an extraschedular basis.  If the claims are denied, in whole or in part, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


